DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "commutes switching circuits for the corresponding channels to…" in line 10.  It is at most unclear what switching circuits are being referred to since no switching circuits have been introduced prior to this recitation. It is unclear if there are a plurality of switching circuit for each channel (selected and plurality of unselected channels) or a switching channel connected to the selected channel and one switching circuit connected to the plurality of unselected channels. Clarification and appropriate correction is required.
Claim 7 recites the limitation “commutating switching circuits of a signal generator for corresponding channels to close a selected channel and to open a plurality of unselected channels; measuring a first impedance over the selected channel, through an electrode and a patient’s body, and through a ground path established by a ground pad; commutating the switching circuits to close the selected channel and the plurality of unselected channels” in lines 3-8. It is at most unclear what corresponding channels are being referred to and how the channels are selected or unselected. It is further unclear what “switching circuits”, “corresponding channels”, “a selected channel” and “a plurality of unselected channels” are connected to and how they communicate with one another. Moreover, it is unclear what impedance is being measured and how “an electrode”, “a patient’s body”, “a ground pad” are in communication with one another and with the switching circuits and the corresponding channels. Clarification and appropriate correction is required.
Claims 2-6 and 8-14 are rejected due to dependency over a rejected claim.

Allowable Subject Matter
The closest prior art, Haemmerich (US Pub. No. 2008/0051777) teaches a radio frequency (RF) ablation system (Figs. 1-3 and [0002]) comprising: a plurality of electrodes configured to be positioned at respective tissue sites within a patient's body ([0017]); a ground pad configured to be positioned on the patient's body to provide a ground path from the patient's body (Fig. 1 and [0016]); a signal generator coupled to the ground pad and further coupled to the plurality of electrodes via corresponding channels, the corresponding channels including a selected channel and a plurality of unselected channels, the signal generator configured to: communicate switching circuits for the corresponding channels to close the selected channel and to open the plurality of unselected channels (“switching circuit is coupled to the conductors. The switching circuit selectively activates or deactivates any number of the conductors in any desired combination” in [0017)); however, Haemmerich neither alone nor in any combinations teaches measure a first impedance over the selected channel; commutate the switching circuits to close the selected channel and the plurality of unselected channels; measure a Second impedance over the selected channel; compute a difference between the first impedance and the second impedance; and determine the ground pad has at least a poor electrical connection to the patient’s body when the difference exceeds a threshold as claimed in independent claims 1, 7 and 15. Therefore, claims 15-20 are found to be allowable and claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794